Case 21-03000-sgj Doc 48-13 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 6




                            EXHIBIT NNNNN
                           Case 21-03000-sgj Doc 48-13 Filed 01/25/21                        Entered 01/25/21 18:52:30                Page 2 of 6




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Wednesday, November 25, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType   Fund            Portfolio              CTPY       SideCode          Instrument      TradeDate       InstType   Commitment     Price   ExcValue     IssuerAnalyst LastPrice LastPriceSource

M                                                             Sale       AVYA                    11/24/20   Common Stock        -43.00    17.81       765.68
M                                                             Sale       AVYA                    11/24/20   Common Stock       -213.00    17.81     3,792.78
M                                                             Sale       AVYA                    11/24/20   Common Stock       -533.00    17.81     9,490.86
M                                                             Sale       SKY                     11/24/20   Common Stock      -2,250.00   32.05    72,103.95
M                                                             Sale       AVYA                    11/24/20   Common Stock       -405.00    17.81     7,211.63
M                                                             Sale       SKY                     11/24/20   Common Stock      -2,250.00   32.05    72,103.95
M                                                             Sale       AVYA                    11/24/20   Common Stock       -362.00    17.81     6,445.95




                                                                                        1
                   Case 21-03000-sgj Doc 48-13 Filed 01/25/21       Entered 01/25/21 18:52:30          Page 3 of 6




TradeType   Fund   Portfolio       CTPY    SideCode    Instrument      TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst LastPrice LastPriceSource




                                                               2
                   Case 21-03000-sgj Doc 48-13 Filed 01/25/21       Entered 01/25/21 18:52:30          Page 4 of 6




TradeType   Fund   Portfolio       CTPY    SideCode    Instrument      TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst LastPrice LastPriceSource




                                                               3
                   Case 21-03000-sgj Doc 48-13 Filed 01/25/21             Entered 01/25/21 18:52:30               Page 5 of 6




TradeType   Fund   Portfolio       CTPY    SideCode          Instrument      TradeDate       InstType   Commitment    Price   ExcValue     IssuerAnalyst LastPrice LastPriceSource




M                                          Sale       AVYA                    11/24/20   Common Stock        -53.00   17.81       943.74
M                                          Sale       AVYA                    11/24/20   Common Stock        -64.00   17.81     1,139.62
M                                          Sale       AVYA                    11/24/20   Common Stock        -85.00   17.81     1,513.55

                                                                     4
                                                        Case 21-03000-sgj Doc 48-13 Filed 01/25/21                                                        Entered 01/25/21 18:52:30                                   Page 6 of 6




 TradeType               Fund                            Portfolio                           CTPY              SideCode                Instrument                TradeDate           InstType          Commitment        Price     ExcValue       IssuerAnalyst LastPrice LastPriceSource

M                                                                                                             Sale          AVYA                                   11/24/20    Common Stock                   -245.00    17.81        4,362.59
M                                                                                                             Sale          AVYA                                   11/24/20    Common Stock                   -266.00    17.81        4,736.53



                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  5
